Citation Nr: 0500634	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  98-17 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability, 
including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty in the Army from November 
1979 to April 1980 and from November 1990 to May 1991.  His 
most recent DD 214, Certificate Of Release Or Discharge From 
Active Duty, indicates that he served in Southwest Asia from 
January 1991 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1998 RO decision which, in pertinent part, denied 
service connection for a low back disability.  In May 2000, 
the Board remanded the claim to the RO for additional 
evidentiary development.  The Board noted that the claim was 
more properly characterized as a claim to reopen a previously 
denied claim for service connection based on the submission 
of new and material evidence, but indicated that the claim 
would be reviewed de novo in light of the veteran's new 
arguments that his Persian Gulf War service had caused or 
aggravated his low back disability.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claim for service connection.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

REMAND

The veteran seeks service connection for a low back 
disability, including as due to undiagnosed illness.  Upon 
review of the claims file, the Board notes that he underwent 
a lumbar discectomy in 1986, and indicated that he 
experienced chronic back pain at the time of his most recent 
separation from service.  Service medical records do not show 
complaints of or treatment for a low back disability during 
service.  Post-service medical records show treatment for a 
low back disability, including an L5-S1 lumbar discectomy in 
November 2000.

The Board notes that the veteran has not been given a VA 
examination which addresses the etiology of his current low 
back disability, to specifically include whether such 
disability was incurred during service or was aggravated 
during service, as claimed by the veteran.  In light of 
evidence regarding the existence of back pain at the time of 
his most recent separation from service and a private opinion 
suggesting that his low back disability was aggravated during 
his Persian Gulf War service, the Board finds that an 
examination addressing incurrence and aggravation should be 
provided prior to further adjudication of the claim.

Additionally, in his October 1998 substantive appeal and in 
other statements submitted to VA, the veteran has indicated 
that his back disability has been treated by Dr. Michael 
Gibson and Dr. Robert Craddock of the Carraway Methodist 
Medical Center in Birmingham, Alabama since 1986.  Records 
from such treatment have not been associated with the claims 
file.  Prior to further adjudication of the claim, the RO 
should attempt to obtain such records as well as any 
additional updated treatment records.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for his low back disability 
during and since 1986.  The RO should 
obtain copies of the related medical 
records which are not already on file, to 
specifically include but not limited to 
treatment records from Dr. Michael Gibson 
and Dr. Robert Craddock of the Carraway 
Methodist Medical Center in Birmingham, 
Alabama.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of any 
current low back disability.  The claims 
folder should be provided to and reviewed 
by the examiner.  All indicated tests 
should be performed.  The examiner should 
diagnose any current low back disability.  
Based on examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any current low back 
disability, and should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any currently diagnosed low back 
disability was initially manifested 
during service or was otherwise caused by 
or aggravated by service.  In doing so, 
the examiner should consider and address 
the private medical opinion submitted by 
Dr. Craddock regarding aggravation of the 
veteran's low back disability by his 
Persian Gulf War service.

3.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should readjudicate the claim for service 
connection for a low back disability, 
including as due to undiagnosed illness.  
If the claim is denied, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.    
   
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




